DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 11/30/2020 from which Claims 1-11 are pending of which Claim 1 was amended.  Claims 3 and 5-11 are withdrawn and Claims 1-2 and 4 are being examined.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 11/30/2020. 
Claim Rejections - 35 USC § 112(b)
Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-2 and 4, Claim 1 recites “. . . b) at least one amine-functional poly(dialkylsiloxane) polymer having an equivalent weight of 500 to 5000 per primary and/or secondary amine group . . .”  This recitation is unclear, ambiguous and indefinite whether the equivalent range is 500 to 5000 per both primary or secondary and a half 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/126599 Liao (hereinafter “Liao”) and U.S. 2015/0353741, Liao (hereinafter ‘741”) evidenced by CAS Registry Number: 308070-90-8, Scifinder American Chemical Society (ACS) (2020) (hereinafter referred to as “RN 308070-90-8”) and evidenced by U.S. 5,062,971, Coffindaffer et al. (“hereinafter “Coffindaffer”) in view of the article entitled “Comparison of Surface Modification with Amino Terminated Polydilnethylsiloxane and Amino Branched Polydimethylsiloxane on the Corrosion Protection of Epoxy Coating”, Shon et al, Corrosion Science 51 (2009) 650-657, (2009) (hereinafter “Shon”). 
Regarding Claims 1 and 4, Liao and ‘741, where all references for disclosure refer to Liao, discloses in the entire document particularly in the abstract and example 16-3 a multi-layer or single layer antifouling coating system. A multi-layer coating system comprises (a) a base coating for coating a substrate, and (b) an antifouling coating composition adapted to be disposed over the base coating, the antifouling 
    PNG
    media_image1.png
    45
    321
    media_image1.png
    Greyscale
 where R1 is H or an alkyl radical M is R2 or oxygen; r is 0-1000; t is 1 to 20; v is 0 to 20; X is -R2-(N(R1)1-b (Y)b--R2)c--N(R1)2-b(Y)b; b is 0-2; c is 0-5; Y is R1 or an organic radical with an epoxide at one terminal; and R2 is an alkylene from C2-10, with the proviso that at least one Y is an organic radical with an epoxide at one terminal.  The respective compositions are such that the antifouling coating composition sufficiently adheres to the base coating composition without the need for a tie coat layer.  Liao discloses in example 16-3 an epoxy coating composition prepared by mixing 12.6 g of aliphatic diamine (Epikure 3292-FX-609 with amine equivalent weight 140 g/equivalent) {reading on c) of pending Claims 1 and 4}, 12.11 g of liquid bisphenol A diglycidyl ether Epon 828 (epoxide equivalent weight 185-192 g/equivalent) {reading on a) of pending claim 1}, 4 g of xylene, and 0.2 g of SF 1706 (curable aminosilicone that is dimethoxysilyl terminated and amine grafted, having an amine equivalent of 0.48 milliequivalents of base/g See ¶ 0085 and evidenced by RN 308070-90-8 as [(Methoxydimethylsilyl)oxy]-terminated [(aminoethyl)amino]propyl hydroxy, di-Me siloxanes) (1.6 wt% based on the combined amount of epoxy resin and aminosilicone) {reading on b) of pending Claim 1 and within the range from 1 to 70 wt% of a) and b)}.  The coating is applied on aluminium panels and dried for 1 day.  The components aliphatic amine and aminosilicone in this composition provide together equivalents of amine groups as 140 g/equivalent 0.48 milliequivalents of base/g within the range of 0.75 to 1.5 per equivalent of epoxy groups.  Although LIAO is silent regarding the water contact angle of the coating of example 16-prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  The SF1706 combined with the Epikote 828 is a hybrid adhesion promoter and it has the structure according to claim 18 of LIAO (therefore an epoxy resin component as required by present claims 1 and 4).  An amount of 12.11 g of liquid bisphenol A diglycidyl ether Epon 828 (epoxide equivalent weight 185-192 g/equivalent) in 2.4 g xylene is cured with 12.6 g of aliphatic Claim 1}.  Liao does not expressly disclose the contact angle for example 16-3 as at least 100 degrees given the similarities in components/ steps in LIAO and those of the present application, it follows that the same parameter is present therein.  In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985).  Therefore, the feature water contact angle of claim 1 is considered as an implicit 
In the alternative here the difference with respect to examples 2 and 3 and 16-3 is that the coating of present claim 1 has a water contact angle of at least 100° instead of 92°.  The effect of this difference is that the coating is more hydrophobic.  It is well known in the field of coatings that by increasing the amount of polysiloxane polymer in a coating composition the surface of the coating becomes more hydrophobic, and also in view of claim 19 of Liao that relates to the amount of epoxy adhesion promoter used in the coating composition, it would be obvious for one skilled person in the art to slightly increase the amount of hybrid adhesion promoter used in example 3 of Liao in order to provide a more hydrophobic coating, and one skilled person in the art will arrive at the subject matter of present claim 1.  
Liao does not expressly disclose an amount of amine-functional poly(dialkylsiloxane) polymer in the range of 5 to 30 % based on the combined weight of epoxy resin component and amine-functional poly(dialkylsiloxane).  
Shon discloses in the abstract, right col. page 650, paragraph bridging pages 650-651 and at Figs. 1-3 and 8 and epoxy coatings were designed to give a hydrophobic property on its surface by modifying it with two kinds of amino substituted polydimethylsiloxane, and then effects of the modification on the structure, surface hydrophobic tendency, water transport behavior and hence corrosion protectiveness of the modified epoxy coatings were examined using FT-IR spectroscopy, hygrothermal cyclic test, and impedance test.  The phase separation tendency is more appreciable when modified by amino branched 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 shows effects of modifier content on the contact angle of epoxy coatings modified with different modifier of ABP and ATP at different contents of 0, 0.5, 2.5, 5.0 and 7.5 wt% based on ABP and epoxy resin. The ABP at 7.5 wt% had at least 100º contact angle.  It has been shown that The epoxy coat system by modifying its surface with amino branched polydimethylsiioxane (ABP) was evaluated by surface properties, water transfer behavior and corrosion protection.  From page 650 it was shown that DGEBA-PAMS is initially immiscible at room temperature: however, grafting of DGEBA to the polyslloxane chain by the epoxy-amine reaction leads to partial crosslinking of the blend.  An epoxy system by adding PAMS, (poly[(3-aminopropyl) methylsiloxane], as a curing agent rather than as a modifier, and confirmed that the water absorption of the epoxy was significantly decreased due to the change 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 had an average molecular weight of 6761 g/mol combined with epoxy resin.  Also ATP, an amino terminated polydimethylsiloxane, had an average molecular weight of 4491 g/mol and a molecular structure of Fig. 3: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  Given the molecular weight for ABP of 6761 g/mol and the molecular weight of Fig. 2 ABP when both n and m =1 is 393, and the additional 6368 (6761-393) is with n and/or m as greater than 1.  Given when n=1, the 6358 is comprised of around 40 additional m units, where each m unit has a molecular weight of 158.  Given when m=1 there are 6358 / molecular weight of n unit or 74 = around 86 n units.  With three active hydrogens with nitrogen as the primary and secondary amines of the m unit, the equivalent weight of amine which equals molecular weight of the amine compound/ the number of active hydrogens of amines or 6761/41 x 3 or 6761/123 = 55.  When m =1 the equivalent weight of amine is 6761/3 = 2,254.  This range of 55 to 2,254 overlaps the range of pending Claim 1 of 500 to 5000 per primary and secondary 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the SF1706 has the purpose 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the antifouling coating of Liao with epoxy and SF1706 a curable amino silicone that is dimethoxysilyl terminated and amine grafted, as afore-described where from Shon for SF1706 or with SR1706, the ABP at 7.5 wt % is present in the antifouling coating to cure with the epoxy for an epoxy coating system giving a water contact angle of at least 100º motivated to also improve the corrosion resistance of the antifouling coating as for the method of Claims 1 and 4.  Furthermore the combination of Shon with Liao has a reasonable expectation of success because Liao has a dimethoxysilyl terminated and amine grafted cured with epoxy for anti-fouling coatings and Shon has ABP or ATP cured with epoxy for an anticorrosive, a type of anti-fouling, epoxy coating system.  
Claim Rejections - 35 USC § 103
Claim 2 are rejected under 35 U.S.C. 103 as obvious over Liao and ‘741” evidenced by RN 308070-90-8 and evidenced by Coffindaffer in view of Shon and further in view of WO 2013/000476, Palasi et al. (hereinafter “Palasi”).  
For Claim 2 Liao and ‘741 in view of Shon is applied as to Claim 1, however Liao and ’741 alone as modified does not expressly disclose polymercaptan epoxy curing agents.    
Palasi discloses in the abstract and at pages 2-3 a self-polishing antifouling coating composition comprising a) a base component comprising a pre-polymer which has at least one epoxy-functional group, and have side chain(s) bearing terminal group(s) of the formula I C(=O)-O- (SiRIR2O)n-SiR3R4R5, n = 0-5,000, and RI, R2, R3, R4 and R5 = Cl-20-alkyl or optionally substituted phenyl; and b) a curing agent having at least one active hydrogen, e.g. those selected from amines, like amino functional silicones, amine epoxy adducts and polymercaptans such as aliphatic polymercaptans, cycloaliphatic polymercaptans, and aromatic polymercapatans.  From page 8 ln 1-17, pg. 11, last ¶ to pg. 12 ln 25, and pg. 13, lns. 26-28, the curing agent is selected from polymercaptans where polymercaptans are those having at least two mercaptan (-SH) groups within a single molecule.  The thiol hydrogen equivalent weight (THEW) of said one or more polymercaptan-type curing agents is typically in the range of 15-10,000, e.g. 20-5,000, such as 20-1,000.  The ratio between the thiol hydrogens of the polymercaptan-type curing agents and the epoxy-functional groups of the pre-polymer and (hydrogen:epoxy) (H/E) is typically in the range of 0.3:1 to 3.5:1.  For vessels with high activity and high speed, the preferred paints are the ones with low polishing rates (e.g. those where an amine adduct or a polymercaptan curing agent is utilized).   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the antifouling coating of Liao as modified with epoxy and SF1706 a curable amino silicone that is dimethoxysilyl terminated and amine grafted, where for SF1706 or with SR1706, the ABP is present at 7.5 wt % in the antifouling coating to cure with the epoxy for an epoxy coating system giving a water contact angle of at least 100º, as afore-described for Claim 1, where from Palasi the curing agent for the anti-fouling coating with aminosiloxane and epoxy resin is polymercaptan shown by Palasi as a curing epoxy functionality of a silyloxy prepolymer for anti-fouling coating compositions motivated to have a coating for vessels with high activity and high speed where preferred paints are ones with low polishing rates like those of amine adducts and polymercaptan as for the method of Claim 2.  Furthermore the combination of Liao as modified with Palasi has a reasonable expectation of success given the guidance from Palasi on having polymercaptan curing epoxy functionality with silyloxy anti-fouling coatings.   
Response to Arguments
Applicants remarks and amendments filed 11/30/2020 have been carefully considered and are persuasive for the prior rejections under 35 U.S.C. 112(b) however are unpersuasive for the new grounds of rejection to meet the amended claims because Applicants remarks do not address the Shon reference.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787